PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/993,091
Filing Date: 30 May 2018
Appellant(s): ROUZER et al.



__________________
Kevin D Erickson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8-9, and 23 stand rejected under 35 U.S.C. § 103 as being unpatentable over Cervantes (EP 0870680 B1) in view of Marco (US 2009/0090085 A1), in further view of Moore (US 6,588,173 B1), and in further view of Wetsch (US 7,771,338 B2).

(2) Response to Argument
Response to Arguments under Section VII.B. (Rejection of Claim 1)
Appellant’s Argument A.1:
Cervantes’s roller 10 is identified as Appellant’s vertically adjustable reel stand. The roller of Cervantes is an intermediate roller between the “reel carrier” 6 and “plates 11, with jaws 15” (see 6:24-36). One of ordinary skill in the art would understand that Cervantes discloses a reel carrier 6 for a reel 8 instead of a reel stand, as claimed in claim 1. Further, the reel carrier 6 is not connected to the frame, and is therefore not vertically adjustable.
Examiner’s Response:
Cervantes discloses a machine (Fig 1) for applying plastic carriers (Figs 4/5/11, #9) to containers (Fig 11, #42). The machine utilizes a stand (vertical bar illustrated in Fig 4) upon which three “roller carriers” (See Fig 4 & ¶ [0025] of Cervantes) guide the plastic carrier to a series of “plates” (Fig 6, #11) with “jaws” (Fig 6, #15) which then open the plastic carrier and apply them to the top of the containers (See Figs 7/11). The above structures of the stand, roller carriers, and plates with jaws are all mounted onto a common “frame” (See Figs 7/8A, #39), which itself is height adjustable as described in ¶ [0039], 
“The frame 39 of the removable device 44 holds the carrier 9 applying equipment, that is the support 37, of the support bearings 10, the support 38 of the feed trough 13, the floor bearings 18 and 18A, of the shafts 16, the plates 11, with jaws 15, the wall bearings 24, of the shafts 20, the helical bevel gears 14, and also the release central plate 19. This frame 39 is mounted on four poles 23, and held by four screws with nut 40, which allows height adjustment as required by the size of the containers. Given the frame design 39, and its mounting on the 
In the Office Action dated 05/20/2021, annotated Fig 4 of Cervantes is included (See Pg. 6 of Office Action) to identify the identified “reel stand” of claim 1 as the vertical bar in said figure. On said figure, the top of the “roller carriers” (#10) is specifically pointed towards as the claimed “reel,” as this is the specific roller that supplies the plastic carrier to the containers. 
However, in the Office Action (See Pg. 6 of Office Action) it was acknowledged that Cervantes does not specifically teach that the identified reel stand is adapted to hold a reel of flexible carrier stock, as claimed in claim 1. In fact, Cervantes’s “reel” (Figs 1/4, #8) does not appear to be mounted to the device at all, and is presumably mounted in some way to a wall or other surface.
The machine of Cervantes was therefore modified (see Pgs. 6-7 of Office Action dated 05/16/2021) to incorporate the teachings of Marco in order to teach the movement of Cervantes’s “reel” (Fig 1, #6/8) to be mounted to the machine, specifically, to the top of the identified “reel stand” as described above and illustrated in Fig 4. This modification was performed with the motivation of “maintaining a compact footprint and flexible manufacturing” as described by Marco in ¶ [0014]. Therefore, one of ordinary skill in the art would recognize that Cervantes as modified by Marco teaches a “reel stand adapted to hold a reel of flexible carrier stock” as claimed in claim 1.

Appellant’s Argument A.2:
There is no reasonable basis to modify Cervantes in view of Marco to place a second carrier source reel downstream, and in line with, the first carrier reel 8 of Cervantes.
Examiner’s Response:
On Pgs. 6-7 of the Office Action dated 05/16/2021, Cervantes was modified to incorporate the teachings of Marco in order to teach the movement of Cervantes’s “reel” (Fig 1, #6/8) to be mounted to the machine in order to have a unitary device, specifically, to the top of the identified “reel stand” as described above and illustrated in Fig 4. This modification was performed with the motivation of “maintaining a compact footprint and flexible manufacturing” as described by Marco in ¶ [0014]. Of note, the references of Connolly (US 4,922,683), Odum (US 5,233,811), and McArdle (US 4,169,343) were provided to teach that it is known in the art to mount a reel of flexible carrier stock onto the apparatus which uses the stock.

Appellant’s Argument A.3:
The final Office Action (pg. 7) notes that there may not be a mount plate in the combination of Cervantes and Marco, and applies Moore. However, it is unclear how the combination of Cervantes in view of Marco to include the “mounting blocks” of Moore teaches the machine of claim 1.
Examiner’s Response:
could be made that the “frame” (#39) of Cervantes is not equivalent to the claimed “mount plate” of claim 1. Thus, Moore was provided to teach the claimed “mount plate” in the form of mount blocks (See Fig 3) that allow for adjustment of a jaw drum (Fig 3, #40) in X, Y, and Z directions (see col 8, lines 8-43). However, the equivalence of the “frame” of Cervantes to the as claimed “mount plate” is not addressed or contested by the Appellant.

Appellant’s Argument A.4:
The final Office Action (pg. 8) notes that there is not an actual pinch roller in the combination of Cervantes and Marco, and applies Wetsch. However, Wetsch discloses a pinch roller in an apparatus for crumpling paper substrates, and is not otherwise related to the art.
Examiner’s Response:
On Page 6 of the Office Action dated 05/20/2021, annotated Fig 4 of Cervantes is provided which illustrate the identified “pinch rollers” as claimed in claim 1. This interpretation is not addressed or contested by the Appellant. On Page 8 of said Office Action, the reference of Wetsch is provided to teach a possible modification to Cervantes to include “pinch rollers” in anticipation of a possible amendment to claim 1. However, as stated on Page 8 of the Office Action, the incorporation of a series of pinch rollers to sequentially feed carrier stock would improve the overall control of the speed by which the material is feed to the apparatus.

Appellant’s Argument B.1:
simultaneously vertical adjustable relative to a frame to permit a compact installation.
Examiner’s Response:
As described in section A1 above, Cervantes as modified by Marco teaches a reel stand holding a reel of plastic carrier mounted to a mount plate (Cervantes, Fig 8A, #39). As further described above, the mount plate of Cervantes also mounts a pinch roller (Cervantes, Fig 4, middle and bottom #10) and a jaw drum (Cervantes, #11). Said mount plate is also height adjustable, as described in ¶ [0039] of Cervantes and as demonstrated above in section A.1. Fig 1 of Cervantes illustrates that the device has a general “frame” structure for housing and supporting the elements of the machine. Therefore, as the mount plate (#11) supports all of the above-described elements, and said mount plate is adjustable in the height direction, those elements are simultaneously vertically adjustable with respect to the frame.

Appellant’s Argument B.2:
The Examiner argues that Cervantes and/or Moore show guide or pinch rollers that guide the carrier onto the jaw drum. The identified rollers are not shown to be vertically adjustable in tandem with Cervantes rotation shaft 6.
Examiner’s Response:


Appellant’s Argument B.3:
The carrier unwinder 150 of Marco can alternate between a horizontal and vertical position using hinge 155. The carrier unwinder 150 of Marco is incompatible with the vertically adjustable features of the claimed invention. Such an adjustable feature would not be possible with the carrier unwinder of Marco.
Examiner’s Response:
Marco was relied upon to provide motivation to one of ordinary skill in the art to attach the “reel” (Cervantes, Fig 1, #6/#8) of plastic carrier stock to the identified reel stand (Cervantes, Fig 4) for “maintaining a compact footprint and flexible manufacturing” as described by Marco in ¶ [0014]. The additional structure of movement between a horizontal and vertical position of the carrier unwinder (see Marco, Figs 5-10, #150) was not utilized as a modification to Cervantes.

Appellant’s Argument C.1 – Claim 3:
Dependent claim 3 further recites that a conveyor positioned below the jaw drum extends in a generally coplanar position relative to an infeed and an outfeed of the dead plate (of claim 2) and beneath a length of the dead plate. The final Office Action applies element 17 of Cervantes in Fig 11 as this dead plate. The element may be parallel to the conveyor in Fig 11, 
Examiner’s Response:
It is noted that the claim language of a “generally coplanar position” allows for a broad interpretation as to the position of the jaw drum with respect to the conveyor. Figs 8A and 10 of Cervantes appears to show that the conveyor of Cervantes (#4) is in a coplanar position with respect to the jaw drum (#11).

Appellant’s Argument C.2 – Claim 5:
Dependent claim 5 recites that the reel stand and the jaw drum are in general vertical alignment relative to each other. As shown in Fig 1 of Cervantes, the carrier reel 6 is offset upstream from the jaw drum, and not in general vertical alignment relative to each other.
Examiner’s Response:
It is noted that the claim language of a “general vertical alignment” allows for a broad interpretation as to the position of the reel stand with respect to the jaw drum. Fig 5 of Cervantes appears to show that the reel stand (see Fig 4 and 5, #37) is in a general vertical alignment with the jaw drums (#11).

Appellant’s Argument C.3 – Claim 8:
Dependent claim 8 recites that the jaw drum is adapted to rotate intermittently as carrier stock is applied to the containers. The final Office Action alleges that because the 
Examiner’s Response:
Paragraph [0032] of Cervantes recites, “Once the plastic carrier 9 is applied on the containers 42, they should keep their movement on the conveyor 35 and be received by the star 31, of the cutting station, Figure 15, having a brake 32 coupled, reducing the container speed with reference to the tablet conveyor 5…” As described in the above passage, the containers (Fig 5, #42) have a reduced speed on the conveyor (Fig 2, #5) as the plastic carrier (Fig 5, #9) is applied. Paragraphs [0028] describes that the identified jaw drum (Fig 5, #11) applies the plastic carrier stock to the tops of the containers. Thus, the jaw drum applies the plastic carrier stock as the containers are slowed down. Merriam Webster defines “intermittent” as, “coming and going at intervals : not continuous.” The action of the containers slowing down on the conveyor during application of the carrier stock by the jaw drum fulfills the definition of an “intermittent” action, as the action is not continuous. Therefore, one of ordinary skill in the art would clearly understand that the jaw drum rotates intermittently to apply the carrier stock, as is claimed in claim 8.







Respectfully submitted,
/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        

Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731    

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.